ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Aldo Martinez on July 18, 2021. 
	The paragraph in the specification beginning at page 25, line 6, is to be amended as follows:
 
The Web Services (WS) 1107 component is the main interface between the cloud 101 and the client applications 1173 (i.e. on user devices 107). It provides platform-independent interfaces to end users and leverages the use of the service-oriented architecture (SOA) paradigm. Both SOAP and REST Web Services are defined. The REST API was designed to allow accessing cloud public resources through simple HTTP requests. The SOAP API was designed for a more formal and structured service-orientation for remote procedure invocation, which is basically used to send commands to the drone 105 from the client application 107. There have been long discussions about the pros and cons of REST and SOAP Web Services and the reader may refer to Pautasso et al. “REST vs. SOAP: Making the Right Architectural Decision” by Cesare Pautasso, SOA Symposium 2008, Amsterdam, Oct. 7-8, ([[http://]] www.jopera.org/files/soa-amsterdam-restws-pautasso-talk.pdf) for more details.  In the disclosed architecture, both types of Web Services are provided as interfaces with end-users to give more flexibility to users.
Drawings
The drawings are objected to because of the following:
Figure 10 contains lines pointing from the label numbers to the contents which are very thin and difficult to discern.  The lines should be replaced by thicker lines. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description and need to be removed: 
Fig. 10: [1043] not found; [1019] not found; [1017] not found; [1015] not found.
Fig. 11: [1175] not found; [1191] not found; [1193] not found.
Fig. 12A: [S1213] not found; [S1223] not found; [S1225] not found; [S1239] not found.
Fig. 12B: [S1251] not found; [S1257] not found; [S1263] not found.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S1201” has been used to designate both [Generating public key and private key] in Fig. 12A and [Store updated blockchain] in Fig. 12B.
  Similarly, reference character “S1205” has also been used to designate both [Generating public key and private key] in Fig. 12A and [Store updated blockchain] in Fig. 12B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The objections to the claims have been addressed and corrected.  The objections to the claims are withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Kumar (US 2018/0270244 A1) teaches a secure system for control of at least one unmanned aerial vehicle, controls and monitors the UAV using commands, verifies the sender of the messages, and uses blockchain to protect the received message and sent commands. As for claim 1, Kumar, taken either independently or in combination with other prior art references of record, does not however receive sensor data from the UAV to identify an event that requires immediate action and create a transaction for the received sensor data. 
.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661